1
                                                         Judge: Marc Barreca
                                                         Chapter: 13
2
                                                         Hearing Date: July 31, 2019
                                                         Hearing Time: 9:00 a.m.
3
                                                         Hearing Location:
                                                                    Everett Station
4
                                                                    Weyerhaeuser Room, 4th Floor
                                                                    3201 Smith Avenue
5
                                                                    Everett, WA 98201
                                                         Response Date: July 24, 2019
6
                         IN THE UNITED STATES BANKRUPTCY COURT
7
                   FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
8

9
                                                            IN CHAPTER 13 PROCEEDING
     In re:                                                 NO. 18-11348-MLB
10
     AMIE C HOWITZ,                                         OBJECTION TO APPLICATION FOR
11
                                                            AUTHORIZATION OF EMPLOYMENT
                                                            OF LISTING BROKER
12
                     Debtor(s).
13
              Jason Wilson-Aguilar, Chapter 13 Trustee, objects to debtor’s Application for
14
     Authorization of Employment of Listing Broker (ECF No. 23):
15
                                               I.      Introduction
16
              The debtors want to employ Homes & Equity Real Estate Group as the listing broker to
17
     sell their real property at 9210 Market Place #B204, Lake Stevens Washington. Jonathan Smith,
18
     debtor’s bankruptcy counsel, and the principal for Homes & Equity Real Estate Group. Based
19
     on Mr. Smith’s declaration (ECF No. 23-4) and the seller’s closing statement (ECF No. 24-6),
20
     Mr. Smith is acting as the broker and closing agent through his escrow company, Advantage
21
     Escrow Services.1 Mr. Smith, through his various business entities, is thus acting as the debtor’s
22
     attorney, her real estate broker and the closing agent for the sale. Based on the estimated
23
     settlement statement (ECF No. 24-6), Mr. Smith will receive $6,600.00 for his services as a real
24
     estate broker and $950.00 for his services as a settlement agent. Presumably, Mr. Smith will also
25
     be charging debtor for his services as bankruptcy counsel. Mr. Smith indicates the following: “I
26

27
     1
      Based on information and belief, Mr. Smith is the principal of Advantage Legal Group (the law firm);
28   Homes & Equity Real Estate Group (the real estate broker); and Advantage Escrow Services (the closing /
     settlement agent).
     OBJECTION TO APPLICATION FOR                                       Chapter 13 Trustee
     AUTHORIZATION OF EMPLOYMENT OF                                  600 University St. #1300
     LISTING BROKER - 1                                                 Seattle, WA 98101
                                                                  (206) 624-5124 FAX 624-5282
         Case 18-11348-MLB        Doc 26     Filed 07/24/19      Ent. 07/24/19 12:46:28 Pg. 1 of 5
1    represent no adverse interest of the Debtor in this matter upon which I am to be engaged” (ECF
2    No. 23-4; ¶ 4).
3                  II.     Concerns regarding disinterestedness and conflicts of interest
4           A disinterested person is a person that
5
             (A) is not a creditor, an equity security holder, or an insider;
6
             (B) is not and was not, within 2 years before the date of the filing of the petition, a
7    director, officer, or employee of the debtor; and
             (C) does not have an interest materially adverse to the interest of the estate or of any
8    class of creditors or equity security holders, by reason of any direct or indirect relationship to,
     connection with, or interest in, the debtor, or for any other reason.
9

10
     11 U.S.C. § 101(14) (emphasis added). It is not apparent that Mr. Smith is a disinterested person
11
     within the meaning of Section 101(14), particularly under subsection of (C).
12
            In addition, the Rules of Professional Conduct provide:
13

14            (a) Except as provided in paragraph (b), a lawyer shall not represent a client if the
            representation involves a concurrent conflict of interest. A concurrent conflict of interest
15          exists if:
16
                         (1) the representation of one client will be directly adverse to another client;
            or
17                       (2) there is a significant risk that the representation of one or more clients
            will be materially limited by the lawyer's responsibilities to another client, a former client
18          or a third person or by a personal interest of the lawyer.
19
               (b) Notwithstanding the existence of a concurrent conflict of interest under paragraph
            (a), a lawyer may represent a client if:
20                       (1) the lawyer reasonably believes that the lawyer will be able to provide
            competent and diligent representation to each affected client;
21
                         (2) the representation is not prohibited by law;
22                       (3) the representation does not involve the assertion of a claim by one client
            against another client represented by the lawyer in the same litigation or other proceeding
23          before a tribunal; and
                                   (4) each affected client gives informed consent, confirmed in
24
            writing (following authorization from the other client to make any required disclosures).
25

26
     Wash. Rules of Prof’l Conduct R. 1.7 (2006). It is unclear if this Rule of Professional Conduct

27
     has been satisfied. It is also unclear if the necessary informed consent was obtained from all

28


     OBJECTION TO APPLICATION FOR                                      Chapter 13 Trustee
     AUTHORIZATION OF EMPLOYMENT OF                                 600 University St. #1300
     LISTING BROKER - 2                                                Seattle, WA 98101
                                                                 (206) 624-5124 FAX 624-5282
      Case 18-11348-MLB          Doc 26     Filed 07/24/19      Ent. 07/24/19 12:46:28 Pg. 2 of 5
1    relevant parties, although the debtor apparently signed a purported conflict waiver (ECF No. 23-
2    6).
3           A closing agent and real estate agent are separately defined.          Wash. Rev. Code §
4    60.80.005.
5
            No closing agent may refuse a written request by the seller or purchaser of a fee
6
            interest in real property to administer the disbursement of closing funds necessary to
7           satisfy unpaid charges as charges are defined in RCW 60.80.005. Except as otherwise
            provided in this subsection (2), a closing agent who refuses such a written request
8           is liable to the purchaser for unpaid charges for utility services covered by the request. A
            closing agent is not liable if the closing agent's refusal is based on the seller's
9
            inaccurate or incomplete identification of utilities providing service to the property,
10          or if a utility fails to provide an estimated or actual final billing, or written extension
            of the per diem rate, as required by RCW 60.80.020, or if disbursement of closing
11          funds necessary to satisfy the unpaid charges would violate RCW 18.44.00.
12
     Wash. Rev. Code § 60.80.010(2). A closing agent has other duties also. See Wash. Rev. Code §
13
     60.80.020. It is unclear if Mr. Smith / Advantage Escrow Services can act as an unbiased and /
14
     or neutral closing agent when Mr. Smith is also representing the debtor as her listing broker and
15
     her bankruptcy attorney.
16
                                  III.    Conclusion and Request for Relief
17
            The Trustee and / or his predecessor has raised these issues previously with regard to Mr.
18
     Smith’s multiple and potentially conflicting roles. See In re McVay, 14-15871-TWD (ECF Nos.
19
     86 and 92); In re McGowan, 17-14596-MLB (ECF No. 23); In re Seal, 18-14113-MLB (ECF
20
     No. 19); In re Perez-Escobar, 15-13368-TWD (ECF No. 63).
21
            In Perez-Escobar, the court denied Mr. Smith’s motion to employ himself and his
22
     company as the debtor’s real estate broker. In denying Mr. Smith’s motion for reconsideration
23
     of that order, the court noted
24

25
            the peril of acting as both the Debtors’ bankruptcy lawyer and real estate
26          broker. Consistent with the Employment Denial Order, the orders approving the sale
            of the Debtors’ property [Docket Nos. 74 and 91] prohibit the closing agent
27          from disbursing any funds to Homes & Equity Real Estate Group or Mr. Smith.
28
            As it currently stands, the Debtors are entitled to the proceeds from the sale that
            would have been Mr. Smith’s commission had I granted the Employment

     OBJECTION TO APPLICATION FOR                                     Chapter 13 Trustee
     AUTHORIZATION OF EMPLOYMENT OF                                600 University St. #1300
     LISTING BROKER - 3                                               Seattle, WA 98101
                                                                (206) 624-5124 FAX 624-5282
       Case 18-11348-MLB         Doc 26     Filed 07/24/19     Ent. 07/24/19 12:46:28 Pg. 3 of 5
            Application. Advantage Legal Group, Mr. Smith’s law firm, filed the Motion
1
            for Reconsideration seeking to reverse the Employment Denial Order and obtain
2           approval to pay those funds to Mr. Smith, which creates a conflict between Mr.
            Smith and the Debtors.
3
     In re Perez-Escobar, Case No. 15-13368-TWD (Bankr. W.D. Wa. April 4, 2019) (ECF No. 100).
4
            In that same case, the Trustee noted that the court had twice ordered that Mr. Smith and
5
     his company could not be paid any amounts from the sale (Case No. 15-13368-TWD; ECF No.
6
     95). Despite those orders, the closing statement provided to the Trustee reflected that Mr. Smith
7
     apparently received $22,050.00 from the sale in his role as the real estate broker for the debtors
8
     (Case No. 15-13368-TWD; ECF No. 95). The Perez-Escobar court ordered Mr. Smith to
9
     explain the disbursement from the sale (Case No. 15-13368-TWD; ECF No. 101). Mr. Smith
10
     responded in a declaration that
11

12
            3.      Based on the amended sale order (ECF No. 91) entered on February 27, 2019,
13          the closing agent did not pay Homes & Equty Real Estate Group or Jonathan
            Smith $22,050.
14          4.      Advantage Escrow Services remitted $22,050.00 to the debtors, Jose S.
15
            Perez-Escobar & Floridalma Ambrocio (see Exhibit #1: Disbursement Worksheet
            and a copy of the check payable to the debtors) on April 12, 2019.
16

17
     Declaration of Jonathan Smith, Case No. 15-13368-TWD; ECF No. 102; ¶¶ 3 and 4).
18
            However, the closing date of that sale was February 28, 2019 (Case No. 15-13368-TWD;
19
     ECF Nos. 95 and 102-1), so it is unclear why Mr. Smith / Homes & Equity Real Estate Group
20
     would have waited to give $22,050.00 of the sale proceeds to the debtors in that case until April
21
     12, 2019 when the debtors were entitled to those funds at closing. It appears that Mr. Smith may
22
     have held the debtors’ funds and did not return them to the debtors until approximately one and
23
     one-half month after the sale.
24
            The multiple and possibly conflicting roles in this transaction raise concerns.         The
25
     Trustee does not make any assertions one way or the other about these potential issues. The
26
     Trustee raises these issues for the Court’s consideration and will continue to do so given the peril
27
     and potential conflicts of interest presented when Mr. Smith seeks to act as debtor’s bankruptcy
28


     OBJECTION TO APPLICATION FOR                                     Chapter 13 Trustee
     AUTHORIZATION OF EMPLOYMENT OF                                600 University St. #1300
     LISTING BROKER - 4                                               Seattle, WA 98101
                                                                (206) 624-5124 FAX 624-5282
      Case 18-11348-MLB          Doc 26     Filed 07/24/19     Ent. 07/24/19 12:46:28 Pg. 4 of 5
1    counsel, real estate broker and closing agent. The Trustee reserves the right to assert additional
2    bases for his objection.
3           WHEREFORE, the Chapter 13 Trustee requests that the Court deny the Application for
4    Authorization of Employment of Listing Broker (ECF No. 23).
5
            Dated this 24th day of July 2019
6
                                                  /s/ Jason Wilson-Aguilar, WSBA #33582
7
                                                   JASON WILSON-AGUILAR
                                                   Chapter 13 Trustee
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     OBJECTION TO APPLICATION FOR                                    Chapter 13 Trustee
     AUTHORIZATION OF EMPLOYMENT OF                               600 University St. #1300
     LISTING BROKER - 5                                              Seattle, WA 98101
                                                               (206) 624-5124 FAX 624-5282
      Case 18-11348-MLB         Doc 26     Filed 07/24/19     Ent. 07/24/19 12:46:28 Pg. 5 of 5
